DETAILED ACTION
Claim 5 is canceled. Claim 1 is currently amended.  A complete action on the merits of pending claims 1-4 and 6-20 appears below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
Claim Interpretation
Many of the limitations below are product by process limitation, for instance, the coating limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim Rejections - 35 USC § 102
Claims 1-4, 6, 7, 9-12, and 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Edwards et al. US 20020138075.
Regarding claim 1, Edwards teaches at least one microfinger (Fig. 13 basket treatment end); and at least one sensing tip coupled to the at least one microfinger (par. [0097] and par. [0105] the impedance sensor is positioned on needle electrode 90, the at least one sensing tip comprising an isolation layer selectively coated over one or more regions of the at least one sensing tip (Fig. 13 92) to expose an electrically conducting material providing one or more electrodes (Fig. 13 90); and at least one impedance control circuit configured: to determine relational bioimpedance measurements between the one or more electrodes of the at least one sensing tip and one or more additional electrodes external to the at least one sensing tip (par. [0092] ground pad on patient and pars. [0105] and [0106] using impedance to identify nerve and monitor the nerve during the procedure); to determine a state of isolation between the at least one sensing tip and a local fluid in the lumen based at least in part on the determined relational bioimpedance measurements (pars. [0104] and [0105] using impedance measurements to identify muscle tissue and nerves since these are non-fluid areas in a lumen the device determines it is isolated from fluid when in tissue); and to control radiofrequency current at least one of into and out of the one or more electrodes of the at least one sensing tip based at least in part on the determined state of isolation between the at least one sensing tip and the local fluid in the lumen (par. [0106] changing power based on impedance); wherein the at least one microfinger is configured to bias the at least one sensing tip against a region of a wall of a lumen to interface at least a portion of the exposed electrically conducting material of the at least one sensing tip providing at least one of the one or more electrodes with the wall of the lumen (Fig. 13), the state of isolation characterizing whether the at least one sensing tip is embedded into the wall of the lumen (Fig. 13); and wherein the at least one sensing tip is configured to convey one or more electrophysiological signals, measured by said at least one electrode, associated with electrophysiological activity in the region of the wall of the lumen (par. [0105]-[0106] sensor 140 uses impedance to locate nerves and sends the impedances to the control system where the data is quantified). 
Regarding claim 2, Edwards teaches wherein the isolation layer is configured so as to substantially electrically isolate the at least one sensing tip from a cavity of the lumen (par. [0096] and Fig. 13 the conductive segment of the needle electrode 90 is fully in the wall with insulated layer 92 partially in the wall making the tip isolated from the cavity).
Regarding claim 3, Edwards teaches wherein when the at least one microfinger biases the at least one sensing tip against the region of the wall, the exposed electrically conducting material of the at least one sensing tip is isolated from adjacent fluid in the lumen by the isolation layer (par. [0096] and Fig. 13 the needle electrode 90 and insulation layer 92 make up the microfinger having an elongated structure and it is shown biasing a region against a wall 26).
Regarding claim 4, Edwards teaches wherein the isolation layer comprises at least one of an oxide layer, a dielectric coating, a polymer layer and a lubricious layer (par. [0096] polyimides or polyamides).
Regarding claim 6, Edwards teaches wherein the local fluid in the lumen comprise blood (par. [0105] impedance is used to see if there is a nerve present thus not blood).
Regarding claim 7, Edwards teaches wherein the at least one sensing tip comprises at least one core flexure (Fig. 13 44) with the isolation layer selectively coated over one or more regions thereof (Fig. 15 94 is over 44).
Regarding claim 9, Edwards teaches wherein one or more exposed regions of the at least one core flexure are coated with one or more electrode materials (Fig. 13 90).
Regarding claim 10, Edwards teaches wherein the one or more electrode materials comprise at least one of a metal, a metal alloy, a conducting polymer, a composite, a carbon material and a conjugated polymer (par. [0096] steel).
Regarding claim 11, Edwards teaches wherein the one or more exposed regions of the at least one core flexure are oriented to one side of a neutral axis of the at least one core flexure (Figs. 13 and 16 the microfinger has a bend in it and there would be a neutral axis through it, since the tip of the electrode is slanted because it is a needle it is orientated to one side of the axis).
Regarding claim 12, Edwards teaches wherein the electrophysiological signals are related to one or more of water concentration, tone, evoked potential, remote stimulation of nervous activity, an electromyographic signal, a mechanomyographic signal, a local field potential, an electroacoustic event, vasodilation, vessel wall stiffness, muscle sympathetic nerve activity, central sympathetic drive, tissue tone, and nerve traffic (par. [0105]-[0106] sensor 140 uses impedance to locate nerves and sends the impedances to the control system where the data is quantified).
Regarding claim 14, Edwards teaches wherein the at least one microfinger is configured so as to substantially maintain contact with the wall of the lumen while the at least one microfinger is swept longitudinally at least one of down the lumen and circumferentially around the lumen (par. [0082] force applied by 44 is sufficient to meet the functional limitation with the spring contact force).
Regarding claim 15, Edwards teaches wherein the at least one microfinger is configured so as to substantially maintain a constant force against the wall of the lumen during relative movement there between (Fig. 13 the microfingers are attached to arms 44, par. [0097] the arms deploy the basket configuration, par. [0082] the arms are made of nitinol).
Regarding claim 16, Edwards teaches wherein the at least one microfinger comprises an active material element, the active material element being configured to alter the contact force between the sensing tip and the wall upon receipt of a control signal (Fig. 13 the microfingers are attached to arms 44, par. [0097] the arms deploy the basket configuration, par. [0082] the arms are made of nitinol).
Regarding claim 17, Edwards teaches wherein the at least one microfinger is configured so as to be deployed from a delivery catheter (Figs. 2b and 13).
Regarding claim 18, Edwards teaches wherein at least a portion of the delivery catheter has a diameter less than 3 millimeters (par. [0080] says that introducer 21 is 0.1 in (2.54 mm).
Claim Rejections - 35 USC § 103
Claim 8, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards.
Regarding claim 8, Edwards does not explicitly teach wherein the at least one core flexure comprises an electrically conducting superelastic spring-like material (par. [0082] the arms are made of nitinol). 
Edwards does not explicitly teach wherein the isolation layer comprise a radio-opaque coating.  However, Edwards does teach where the treatment apparatus can have radiopaque markers (par. [0078]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the isolation layer to have the radiopaque marks so the user can see the device (par. [0078]).  Further, the placement on the isolation layer would allow the user to know where the treatment portion of the device is relative to tissue.
Regarding claim 19, Edwards does not explicitly teach wherein the at least one microfinger has a characteristic width of less than 150 micrometers.
However, Edwards does teach that electrode 88 has a surface area or 0.1 mm2 to 100 cm2 and the electrode can be a variety of shapes (par. [0095]), electrode 90 is a configuration of electrode 88 (par. [0096]).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to know that a width less than 150 um would be an option for a shape with a surface area of 0.1 mm2 to 100 cm2.  Additionally, par. [0108] states that the lesion formation is between 0.1 and 4 mm, lesions are not formed smaller than the electrode that is used to make them.
Regarding claim 20, Edwards teaches wherein the plurality of microfingers are configured to form at least one of a cage, a mesh, and a stent-like structure (Fig. 13 and 17). 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards in view of Zdeblick et al US 20040193021.
Regarding claim 13, Edwards does not explicitly teach Edwards does not explicitly teach wherein the at least one sensing tip is electrically coupled with a microcircuit, the microcircuit being configured to condition the one or more electrophysiological signals, the microcircuit being embedded into at least one of the sensing tip and the microfinger. 
Zdeblick, in an analogous microsurgical tool for monitoring electrophysiological activity, teaches a chip 202 that has a processor inside of it that does AC/DC conversions for addressing the outside processor (par. [0051]). The chip is part of effectors 106 which is placed in a lumen of a body (par. [0042]). The chip is placed proximal of sensing elements (Figs. 3A and 3B).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the device of Edwards with the in the body data conditioning chip of Zdeblick so there could be a multitude of sensors sensing different parameters coming together in one unit (Zdeblick pars. [0054] and [0056]).  Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to move the amplifier or AC/DC converter of Edwards into the body by the sensing tip, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. The applicant alleges that the amendments overcome the Edwards reference without pointing out why.  In Edwards pars. [0104] and [0105] states that mapping locations is done with impedance measurements. The locations mentioned in the reference are muscle tissue and nerves.  This means that the electrode is isolated from the fluid since it is in the muscle or nerve as seen in Fig. 13.  Thus, by determining the location of the electrode is in the tissue it is out of the fluid.  Therefore, Edwards reads on the claim amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794